DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, and 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes the arguments present regarding McClish (Applicant Arguments/Remarks, p. 9) are moot as the amended claims do not include the language regarding acupuncture points. Examiner further notes Panopoulos and Pruchniewski disclose the amended claim limitations in claim 1 as set forth in the rejections below.
Claim Objections
Claims 22-23 are objected to because of the following informalities: 
Claim 22 depends from cancelled claim 11. For examination purposes, claim 22 is interpreted to depend from claim 21.  
In claim 23, lines 2-3, “the reaction device” should read --the at least one reaction device-- if this language is intending to claim the at least one reaction device recited in claim 1, line 4.
In claim 23, line 3, “setting” should read --setting.--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the massage water flow generator" and “the massage water flow” in line 3. There are insufficient antecedent bases for these limitations in the claim.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 13-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos (US 7243379) in view of McClish (US 5271106). 
Regarding claim 1, Panopoulos discloses a pool apparatus for a user to perform activities therein, comprising: 

at least one reaction device (55-57, 64-66; e.g. jet selection, jet pressure, jet cycle time, col. 9, ll. 49 - Col. 10, ll. 11) connected to the pool main body (12); and 
a control circuit (col. 15, l. 63 - col. 16, l. 55) connected to the at least one reaction device for increasing an additional function of the pool apparatus according to a setting to operate the at least one reaction device (col. 13, l. 44 - col. 14, l. 50); 
and wherein when the control circuit wirelessly connects with a device external to the pool main body (phone, computer, wireless or other input means, 51) via at least one wireless network (network of 51), the external device interacts with the control circuit via a protocol to access and adjust the setting; 
wherein the control circuit corresponds to different external devices (col. 6, ll. 58 - col. 7, ll. 3) and stores different sets of the setting (memory settings; col. 6, ll. 1-17), and when the control circuit detects one external device located within a predetermined range (the circuit monitors for a predetermined range, i.e. password or ID, to automatically begin a cycle based on programmed personal settings; col. 14, ll. 51 - col. 15, ll. 55), the control circuit automatically loads one corresponding setting and operates the at least one reaction device according to the loaded setting (col. 14, ll. 51 - col. 15, ll. 55).
However, Panopoulos does not disclose the control circuit controls the at least one reaction device to respond to a direct input of a detected position of the user, the direct input of the detected position of the user being used to determine a relative position between the user and the at least one reaction device as claimed.

It would have been obvious to one of ordinary skill in the art to have modified the system of Panopoulos, to include the control circuit to control the at least one reaction device to a direct input of a detected positon of the user as claimed, as taught by McClish, in order to automatically control the water currents without requiring the user to adjust his or her swimming activity (col. 4, ll. 36-40).
Regarding claim 4, the combination above, and specifically Panopoulos further discloses the at least one reaction device comprises a smell generator (via dispensing circuit, 64-66) for emitting smell or liquid according to the setting (col. 2, ll. 47-57).

Regarding claim 6, the combination above, and specifically Panopoulos further discloses the at least one reaction device comprises water volume controller (col. 9, ll. 25-48) to adjust water level in the pool main body according to the setting.
Regarding claim 7, the combination above, and specifically Panopoulos further discloses the at least one reaction device comprises a temperature tuner (col. 9, ll. 25-48) for adjusting water temperature of the pool main body according to the setting.
Regarding claim 9, the combination above, and specifically Panopoulos further discloses the at least one reaction device comprises a massage bubble generator (dispensing means of bubble baths; col. 15, ll. 56-62) for providing different massage bubbles in the pool main body according to the setting.
Regarding claim 13, the combination above, and specifically Panopoulos further discloses a detector (water temperature and level sensors; col. 9, ll. 25-48) for detecting status of the pool main body and the status being sent to the control circuit to control the at least one reaction device according to the setting.
Regarding claim 14, the combination above, and specifically Panopoulos further discloses the control circuit comprises a first network interface (interface of the phone, computer, wireless or other input means, 51) and a second network interface (interface of the circuit), the control circuit obtains connection information to be used by the second network interface (interface of the circuit) via one external device (phone, 
Regarding claim 15, the combination above, and specifically Panopoulos further discloses after the external device is connected to an external server to adjust the setting, the external server is used for sending the setting to the control circuit to operate based on the received setting (see col. 6, ll. 58 - col. 7, ll. 3).
Regarding claim 17, the combination above, and specifically Panopoulos further discloses the control circuit determines a user identity (person settings, 15a) based on detection of the external device and selects one corresponding setting to control the at least one reaction device (col. 9, ll. 49 - col. 1, ll. 11).
Regarding claim 18, the combination above, and specifically Panopoulos further discloses when the control circuit detects multiple external devices (phone, computer, wireless or other input means, 51) of multiple users, the control circuit selects one setting corresponding to the combination of the multiple users to control the at least one reaction device (each person “N” may combine ingredients from each person’s list via memory of the circuits; col. 6, ll. 35-42).
Regarding claim 19, the combination above, and specifically Panopoulos further discloses the control circuit adjusts the setting according to a current timing information and controls the at least one reaction device according to the adjusted setting (cycles and schedules; col. 1, ll. 49 - col. 10, ll. 11).
Regarding claim 20, the combination above, and specifically Panopoulos further discloses the control circuit actively connects to an external server to obtain a message 
Regarding claims 21-22, as best understood, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9.
However, Panopoulos does not disclose a position detector as claimed.
McClish discloses a swimming pool including a position detector (11, 13) for detecting a position of the user in the pool main body (col. 4, ll. 1-7) and the control circuit controls the massage water flow generator (water pump, 16, and metering system, 18, provide controlled water currents and therefore constitutes a massage water flow generator; col. 3, ll. 31-50) to provide the massage water flow at a corresponding position based on detected position of the user (the water currents change in direction and amplitude dependent upon the swimmer; col. 4, ll. 67 - col. 5, ll. 8); 
wherein the position detector continuously detects the position of the user and the controller detects user body shape and user pose (position, orientation, and swimming movements; col. 4, ll. 1-7) to provide the user corresponding massage water for different body portions of the user according to the detected user body shape and the detected user pose (the electronic computer, 12, receives the data comprising the position, orientation, and swimming movements of the user, then adjusts the water pump, 16, and metering system, 18, accordingly, col. 4, ll. 1-40; in doing so, the corresponding massage water is provided for the swimmer as claimed).

Regarding claim 23, the combination above, and specifically Panopoulos further discloses a detector (water temperature and level sensors; col. 9, ll. 25-48) for detecting status of the pool main body and the status is sent to the control circuit to control the reaction device according to the setting.
Claims 1, 3-9 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pruchniewski (US 20140303757) in view of McClish (US 5271106).
Regarding claim 1, Pruchniewski discloses a pool apparatus (pool/spa; ¶ 0134) for a user to perform activities therein, comprising: 
a pool main body (pool/spa; ¶ 0134) to carry liquid for users to do activities in the pool main body; 
at least one reaction device (pool devices; ¶ 0134; see also spa jets; ¶ 0141) connected to the pool main body; 
a control circuit (2) connected to the at least one reaction device for increasing an additional function of the pool apparatus according to a setting to operate the at least one reaction device (¶ 0134), 
and wherein when the control circuit wirelessly connects with a device external to the pool main body (wireless device, 61; ¶ 0050-0051; control unit, 58) via at least one 
wherein the control circuit corresponds to different external devices and stores different sets of the setting (¶ 0050-0051), and when the control circuit detects one external device located within a predetermined range (ranges used by the application in ¶ 0051), the control circuit automatically loads one corresponding setting and operates the at least one reaction device according to the loaded setting (a wireless device can be equipped with applications where control commands are sent to the control system based on various conditions, ¶ 0050-0051).
However, Pruchniewski does not disclose the control circuit controls the at least one reaction device to respond to a direct input of a detected position of the user, the direct input of the detected position of the user being used to determine a relative position between the user and the at least one reaction device as claimed.
McClish discloses a swimming pool wherein the control circuit controls the at least one reaction device (devices controlled by 16-32) to respond to a direct input of a detected position of the user (in response to the motion data, the servo-controller operates the water pump, metering system, or temperature controller; col. 4, ll. 8-40), the direct input of the detected position of the user being used to determine a relative position between the user and the at least one reaction device (after determining the amplitude and directional information indicative of the position of the swimmer, the servo-controller, 14, compares this data with the preferred position of the swimmer and activates the water pump, metering system, or temperature controller, col. 4, ll. 8-40; the motional information of the swimmer is used to produce signals for generating the 
It would have been obvious to one of ordinary skill in the art to have modified the system of Pruchniewski, to include the control circuit to control the at least one reaction device to a direct input of a detected positon of the user as claimed, as taught by McClish, in order to automatically control the water currents without requiring the user to adjust his or her swimming activity (col. 4, ll. 36-40).
Regarding claim 3, the combination above, and specifically Pruchniewski further discloses the at least one reaction device comprises a filter (¶ 0131) for cleaning water in the pool main body according to the setting.
Regarding claim 4, the combination above, and specifically Pruchniewski further discloses the at least one reaction device comprises a smell generator (¶ 0135) for emitting smell or liquid according to the setting.
Regarding claim 5, the combination above, and specifically Pruchniewski further discloses the at least one reaction device comprises an audio player (¶ 0118) for playing audio according to the setting.
Regarding claim 6, the combination above, and specifically Pruchniewski further discloses the at least one reaction device comprises water volume controller to adjust water level in the pool main body according to the setting (fill module; ¶ 0117).

Regarding claim 8, the combination above, and specifically Pruchniewski further discloses the at least one reaction device comprises a lighting device for providing different lighting effects according to the setting (lighting control module; ¶ 0067).
Regarding claim 9, the combination above, and specifically Pruchniewski further discloses the at least one reaction device comprises a massage bubble generator for providing different massage bubbles in the pool main body according to the setting (spa blowers; ¶ 0141).
Regarding claim 13, the combination above, and specifically Pruchniewski further discloses a detector (sensor interface, 38) for detecting status of the pool main body and the status being sent to the control circuit to control the at least one reaction device according to the setting (¶ 0065).
Regarding claim 14, the combination above, and specifically Pruchniewski further discloses the control circuit comprises a first network interface (network interface of wireless device, 61 ¶ 0051) and a second network interface (Ethernet or wireless communication link; ¶ 0050), the control circuit obtains connection information to be used by the second network interface via one external device via the first network interface (¶ 0050-0051).
Regarding claim 15, the combination above, and specifically Pruchniewski further discloses after the external device is connected to an external server to adjust the 
Regarding claim 16, the combination above, and specifically Pruchniewski further discloses a carrying base (58), wherein the carrying base is water-proof and is used for placing the external device (¶ 0050).
Regarding claim 17, the combination above, and specifically Pruchniewski further discloses the control circuit determines a user identity based on detection of the external device and selects one corresponding setting to control the at least one reaction device (central processor, 8, maintains the configuration and settings for multiple devices; ¶ 0052).
Regarding claim 18, the combination above, and specifically Pruchniewski further discloses when the control circuit detects multiple external devices of multiple users, the control circuit selects one setting corresponding to the combination of the multiple users to control the at least one reaction device (¶ 0052).
Regarding claim 19, the combination above, and specifically Pruchniewski further discloses the control circuit adjusts the setting according to a current timing information and controls the at least one reaction device according to the adjusted setting (timed control; ¶ 0134; see also ¶ 0146).
Regarding claim 20, the combination above, and specifically Pruchniewski further discloses the control circuit actively connects to an external server to obtain a message via the wireless network and uses the message to adjust the setting (¶ 0052).

However, Pruchniewski does not disclose a position detector as claimed.
McClish discloses a swimming pool including a position detector (11, 13) for detecting a position of the user in the pool main body (col. 4, ll. 1-7) and the control circuit controls the massage water flow generator (water pump, 16, and metering system, 18, provide controlled water currents and therefore constitutes a massage water flow generator; col. 3, ll. 31-50) to provide the massage water flow at a corresponding position based on detected position of the user (the water currents change in direction and amplitude dependent upon the swimmer; col. 4, ll. 67 - col. 5, ll. 8); 
wherein the position detector continuously detects the position of the user and the controller detects user body shape and user pose (position, orientation, and swimming movements; col. 4, ll. 1-7) to provide the user corresponding massage water for different body portions of the user according to the detected user body shape and the detected user pose (the electronic computer, 12, receives the data comprising the position, orientation, and swimming movements of the user, then adjusts the water pump, 16, and metering system, 18, accordingly, col. 4, ll. 1-40; in doing so, the corresponding water currents are provided for the swimmer as claimed).
It would have been obvious to one of ordinary skill in the art to have modified the system of Pruchniewski, to include a position detector as claimed, as taught by McClish, 
Regarding claim 23, the combination above, and specifically Pruchniewski further discloses a detector (sensor interface, 38) for detecting status of the pool main body and the status is sent to the control circuit to control the reaction device according to the setting ((¶ 0065).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754